Case 2:18-cv-12239-GCS-APP ECF No. 69 filed 10/26/20   PageID.721   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


EDWARD DONALD BURLEY,

           Plaintiff,
                                               Case No. 18-12239
      v.
                                               Hon. George Caram Steeh
MICHELLE WILLIAMS-WARD,
RANDALL HAAS,
GEORGE STEPHENSON,
REGINA JENKINS-GRANT, and
CARYLON WILLIAMS, et al.,

         Defendants.
_________________________________/

                      ORDER DENYING MOTION
                 FOR RECONSIDERATION (ECF NO. 66)

      On October 5, 2020, the court entered an order granting Defendants’

motion for an extension of time to conduct discovery and for leave to file a

second dispositive motion. The court also denied Plaintiff’s motion to

appoint counsel without prejudice. ECF No. 64. Plaintiff requests that the

court vacate its order, because he did not receive Defendants’ motion and

would have filed a response opposing it. Defendants contend that they

mailed a copy to Plaintiff on September 4, 2020.

      The court is aware of mail delays precipitated by the COVID-19

pandemic and seeks to avoid prejudice to litigants as a result of such
                                        -1-
Case 2:18-cv-12239-GCS-APP ECF No. 69 filed 10/26/20                 PageID.722   Page 2 of 2




delays. In this instance, the court finds that Plaintiff has not been prejudiced

by failing to receive Defendants’ motion or file a response. The court

granted an extension of discovery and leave to file dispositive motions, a

matter of procedure applicable to both parties. This ruling is consistent with

the court’s inherent authority to manage its docket and will allow for an

exploration of the merits of this case prior to trial. Plaintiff has not

articulated any prejudice as a result of this extension of time; nonetheless,

any potential prejudice to Plaintiff is outweighed by the interests of justice

and judicial economy.

      Therefore, IT IS HEREBY ORDERED that Plaintiff’s motion for

reconsideration is DENIED.

Dated: October 26, 2020

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE



                                 CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 October 26, 2020, by electronic and/or ordinary mail and also
                     on Edward Donald Burley #502426, Ionia Maximum
                      Correctional Facility, 1576 W. Bluewater Highway,
                                       Ionia, MI 48846.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                                 -2-
